Title: Thomas Jefferson to Jesse Perry, 20 January 1810
From: Jefferson, Thomas
To: Perry, Jesse


          
            Sir
             
                     Monticello 
                     Jan. 20. 1810.
          
            
		  Mr 
                  Watkins, who superintended & worked with my out-carpenters, has left me this year. he was employed in such carpenter’s work as the plantations required, and I gave him 150. Dollars a year, his provisions & a house to live in. I do not know on what footing you are at present employed with your brother, & certainly do not mean to  break in
			 on any arrangement of his with you. but if it should be agreeable to you
			 both that you
			 should come & take mr Watkins’s place, I shall be glad to employ you on the same terms, and to recieve you here with as little delay as possible. I should expect a first
			 engagement for one year, to be continued as long as
			 agreeable to both parties. I
			 shall be glad to recieve an answer by mr Randolph on his return,  & am Sir
          
            Your humble servt
            
                  Th: Jefferson
          
        